 Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 1 of 11 Page ID #:191

 1   Jeffrey T. Bell (SBN 184876)
     Rick Ma (SBN 306994)
 2   Law Offices of Jeffrey T. Bell
     11001 Valley Mall, Suite 300
 3   El Monte, California 91731
     Telephone: (626) 280-8787 | Fax: (626) 226-5699
 4   Service@jtblawyer.com

 5   Attorney for Plaintiff
     Aliquantum International, Inc.
 6
 7
                                      UNITED STATES DISTRICT COURT
 8
                               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   ALIQUANTUM INTERNATIONAL, INC.                          Civil Action No.: 5:18-cv-02578-GW (GJSx)

11                Plaintiff,                                 DECLARATION OF RICK MA
12          vs.                                              [Notice and Motion for Entry of Default
                                                             Judgment; Declaration of Julie Huang; Declaration
13
                                                             of Wayne Lin; and [Proposed] Default Judgment
     VIVID ORANGE CORPORATION; DOES 1 –
14                                                           filed concurrently herewith]
     100, INCLUSIVE;
15                Defendants.                                The Honorable George H. Wu
                                                             Courtroom 9D
16
                                                             Complaint Filed: December 12, 2018
17                                                           Trial Date:
18
19          I, Rick Ma, hereby declare under penalty of perjury that the following facts are true to the best of

20   my knowledge:
21      1. I am an attorney admitted to practice before the Courts of the State of California and the United
22   States District Court for the Central District of California.
23      2. I am an attorney for Plaintiff Aliquantum International Inc. (“Aliquantum”) in the matter of
24   Aliquantum International Inc. v. Vivid Orange Corp. and if called as a witness, I could competently
25   testify to the facts stated herein unless otherwise expressly stated to the contrary. I make this declaration
26   in support of Plaintiffs’ Motion for Default Judgment Against Defendant Vivid Orange Corp. (the
27   “Motion”).
28      3. I am informed and believe that on or about January 2, 2019, our offices served the Summons and
                                                  -- 1 --
                                          DECLARATION OF RICK MA
 Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 2 of 11 Page ID #:192

 1   Complaint on Defendant Vivid Orange Corp. (“Defendant”).

 2       4. On January 16, 2019, our offices received a letter allegedly from James C. Shen, the owner of

 3   Vivid Orange stating that he had received the complaint. A true and correct copy of the letter is attached

 4   Exhibit A.

 5       5. I am informed and believe that on January 18, 2019, our offices filed the proof of service for the

 6   Defendant.

 7       6. To my knowledge, Defendant has not filed a responsive pleading or otherwise properly appear in

 8   this action.

 9       7. I am informed and believe that on January 29, 2019, our offices filed a request for the Clerk to

10   enter Defendant’s default. On or about January 30, 2019, the Clerk entered Defendant’s default.

11       8. On February 4, 2019, I e-mailed Mr. Shen notifying him that we have received his letter and to

12   contact our offices in order to discuss the lawsuit. That same day, Mr. Shen replied to my e-mail stating

13   that he does not want to talk over the phone and to tell him what he can or cannot sell in his shop. I

14   replied on February 6, 2019, asking him for available dates for a phone call. Mr. Shen never replied to

15   this e-mail. A true and correct copy of the e-mail chain is attached as Exhibit B.

16       9. On February 26, 2019, I e-mailed James C. Shen notifying him that Vivid Orange is in default

17   and proposing an alternative solution instead of proceeding with the default judgment. To this day, I

18   have yet to receive a response from Mr. Shen. A true and correct copy of the e-mail I sent to James C.

19   Shen is attached as Exhibit C.

20       10. I am informed and believe that Defendant is not an infant or incompetent person.

21       11. I am informed and believe Defendant is not currently serving in the military as Defendant is a

22   corporation.

23       12. I request, pursuant to Federal Rules of Evidence, Rule 201(b) that the Court take judicial notice

24   of copies of the San-X trademark registrations mentioned in the Declaration of Wayne Lin, Exhibit C.

25       13. I am informed and believe that the Notice of Motion and supporting papers were served on the

26   Defendant on Thursday, March 28, 2019.

27           I declare under penalty of perjury under the laws of the United State of America that to the best

28   of my knowledge, the foregoing is true and correct.
                                                 -- 2 --
                                         DECLARATION OF RICK MA
 Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 3 of 11 Page ID #:193

 1       Executed on March 28, 2019 at El Monte, California.

 2
 3
                                             By:__________________________________
 4                                                 Rick Ma
 5
 6
 7
 8
 9
10
11

12
13
14
15

16
17
18
19

20
21
22
23
24
25
26
27
28
                                           -- 3 --
                                   DECLARATION OF RICK MA
Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 4 of 11 Page ID #:194




                     EXHIBIT A
Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 5 of 11 Page ID #:195



To Whom it may concern:

How are you ?

I have received the documents delivered to vivid orange and noticed.

I don't have budget to hire a lawyer for this case, so I kindly read over the documents regarding the lawsuit by
myself.

Vivid Orange is only a retail store target to Rowland Heights residents, not even own any online business.

Vivid Orange doesn't manufacture any products and selling in the store or!



Below list is what we resell in the store:




         KPOP Music CD                                    Socks
         KPOP Celebrity Posters                           Brush Holders
         KPOP Celebrity Accessories                       Nail Clippers
         Asian Drama DVD                                  Mouth Masks
         Women Earrings                                   Sleeping Masks
         Women Hair bands                                 Indoor Slippers
         Women Hair Brush                                 Backpacks
         Car Rear view mirrors                            Ceramic Mugs
         Car Air Fresheners                               Ceramic Bowls
         Car Head Cushions                                Chopsticks
         Phone mounts for Car                             Shopping Hand Bags
          Decorative Trash Bin                            Coin Purse
          Keychains                                       Porker Cards
          Notebooks                                       Mahjong Sets
          Lead Pencils                                    Pencil Cases
         Color Pens                                       Plush Toys
          Erasers                                         Lanyards
          Lucky Charm Statue                              Stamps




As you can see from the above list, the shop has many items in the store but with low quantity due to the
budget concern and slow business.

I can see the plush toy items from attached pictures that point out is fake, thanks to let me know.

But most of plus toys in the shop are from distributors where locate in Downtown distribution area and city of
commerce.


Those Korean distributors are already in the business for years, I wouldn't question them every item is fake or
not when I pick up merchandises in their warehouse.
Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 6 of 11 Page ID #:196


This is first time I hear the company name"Aliquantum International Inc".

I have no intention to impact their business, and how does that possible with a little store like vivid orange?

They never came to my shop or sent me any notice about their trademark.

If they did, I wouldn't question their authority and work with them like other

Regarding the 3 items from attached pictures were no long available in the shop before I received the
documents.

All other competing plush toys may uncomfortable Aliquantum international Inc will not sell in the vivid orange
in the future.




Due to I am not in the shop most of time, and my shop's business hours is kind of floating.

Please kindly email me to hello2orange@gmail.com for further discussion and I shall response faster.



Sorry for the lousy English of this reply email.




Best Regards and Happy New Year




James C. Shen

Vivid Orange

18186 Colima Road Rowland Heights CA 91748

626-986-3018
Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 7 of 11 Page ID #:197




                     EXHIBIT B
Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 8 of 11 Page ID #:198
                                                                    Friday, March 8, 2019 at 3:17:28 PM Paciﬁc Standard Time

Subject: Re: Aliquantum Interna0onal v. Vivid Orange
Date: Wednesday, February 6, 2019 at 8:12:02 AM Paciﬁc Standard Time
From: Rick Ma <rick@jtblawyer.com>
To:      Jamese Smith <hello2orange@gmail.com>

No. I do not want to discuss this over e-mail. Give me 0mes that you are available and I will give you a call.

Best regards,


Rick Ma
--
Rick Ma | Attorney
Law Offices of Jeffrey T. Bell
11001 Valley Mall, Suite 300
El Monte, California 91731
T: 626.280.8787 | F: 626.226.5699

This e-mail and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they are
addressed. This message contains confidential information and is intended only for the individual named. If you are not the named
addressee you should not disseminate, distribute, or copy this e-mail. Please notify the sender immediately by e-mail if you
have received this e-mail by mistake and delete this e-mail from your system. If you are not the intended recipient you are notified that
disclosing, copying, distributing, or taking any action in reliance on the contents of this information is strictly prohibited.

Any advice in this email is for information purposes only. The content of this email is limited to the matters specifically addressed herein
and may not contain a full description of all relevant facts or a complete analysis of all relevant issues or authorities.

Internet communications are not assured to be secure or clear of inaccuracies as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore, we do not accept responsibility for any errors or omissions that are
present in this email, or any attachment, that have arisen as a result of e-mail transmission.




From: Jamese Smith <hello2orange@gmail.com>
Date: Monday, February 4, 2019 at 10:50 PM
To: Rick Ma <rick@jtblawyer.com>
Subject: Re: Aliquantum Interna0onal v. Vivid Orange

Hi Rick,

Thanks for contac0ng me and I ﬁnally have chance to talk with you over email.

My shop doesn't open daily due to slow business, and usually open very late a\ernoon, most of 0me I am not
even in the shop.

Can we discuss over email and it will be be^er for me to understand, I afraid the I will be misunderstand the
meaning over the phone.

I am simply ask the solu0on from the company against my shop? Regarding the products from pictures are no
longer available from my shop before I received your documents, and they are very low quality when I pick
from my venders in downtown LA.

However, it's very confuse to me what can't be sell in the future or anything they don't want me to carry in
the shop . Please kindly provide the list to me and I will be follow the what they request !

                                                                                                                                         Page 1 of 2
Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 9 of 11 Page ID #:199



Regards and Happy Chinese New Year!

James C.Shen

On Mon, Feb 4, 2019 at 10:46 AM Rick Ma <rick@jtblawyer.com> wrote:

  Good morning James,

  I have received your le^er and I have tried calling you over the phone. Please give our oﬃces a call, we
  need to discuss the contents of your le^er. Either you can call our oﬃces at (626)280-8787 or give me a
  0me that you will be available to talk.

  Best regards,


  Rick Ma
  --
  Rick Ma | Attorney
  Law Offices of Jeffrey T. Bell
  11001 Valley Mall, Suite 300
  El Monte, California 91731
  T: 626.280.8787 | F: 626.226.5699

  This e-mail and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they are
  addressed. This message contains confidential information and is intended only for the individual named. If you are not the named
  addressee you should not disseminate, distribute, or copy this e-mail. Please notify the sender immediately by e-mail if you
  have received this e-mail by mistake and delete this e-mail from your system. If you are not the intended recipient you are notified that
  disclosing, copying, distributing, or taking any action in reliance on the contents of this information is strictly prohibited.

  Any advice in this email is for information purposes only. The content of this email is limited to the matters specifically addressed
  herein and may not contain a full description of all relevant facts or a complete analysis of all relevant issues or authorities.

  Internet communications are not assured to be secure or clear of inaccuracies as information could be intercepted, corrupted, lost,
  destroyed, arrive late or incomplete, or contain viruses. Therefore, we do not accept responsibility for any errors or omissions that are
  present in this email, or any attachment, that have arisen as a result of e-mail transmission.




                                                                                                                                          Page 2 of 2
Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 10 of 11 Page ID #:200




                     EXHIBIT C
Case 5:18-cv-02578-GW-GJS Document 16-1 Filed 03/28/19 Page 11 of 11 Page ID #:201
                                                                    Friday, March 8, 2019 at 3:05:56 PM Paciﬁc Standard Time

 Subject: AQI v. Vivid Orange
 Date:     Tuesday, February 26, 2019 at 11:14:15 AM Paciﬁc Standard Time
 From:     Rick Ma <rick@jtblawyer.com>
 To:       hello2orange@gmail.com <hello2orange@gmail.com>
 Category: ATTORNEY

Hi James:

As you may be aware, you are currently in default. This means we are enVtled to proceed with a default
judgment for the full value of lost proﬁts that my client has lost. However, since you allegedly purchased most
of the plush toys through Korean distributors, I would like to speak to you over the phone regarding an
alternaVve soluVon for more informaVon and documents on these Korean distributors. Otherwise, we will
conVnue our legal acVon against you. Please give us a call back before Thursday, February 28th.

We have staﬀ available that speak Chinese so there should be no problems communicaVng. The oﬃce
number is (626) 442-8847.

Best regards,


Rick Ma
--
Rick Ma | Attorney
Law Offices of Jeffrey T. Bell
11001 Valley Mall, Suite 300
El Monte, California 91731
T: 626.280.8787 | F: 626.226.5699

This e-mail and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they are
addressed. This message contains confidential information and is intended only for the individual named. If you are not the named
addressee you should not disseminate, distribute, or copy this e-mail. Please notify the sender immediately by e-mail if you
have received this e-mail by mistake and delete this e-mail from your system. If you are not the intended recipient you are notified that
disclosing, copying, distributing, or taking any action in reliance on the contents of this information is strictly prohibited.

Any advice in this email is for information purposes only. The content of this email is limited to the matters specifically addressed herein
and may not contain a full description of all relevant facts or a complete analysis of all relevant issues or authorities.

Internet communications are not assured to be secure or clear of inaccuracies as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore, we do not accept responsibility for any errors or omissions that are
present in this email, or any attachment, that have arisen as a result of e-mail transmission.




                                                                                                                                         Page 1 of 1
